Exhibit 10.1

AMENDMENT TO 2012 RESTRICTED STOCK AGREEMENT

THIS AMENDMENT TO 2012 RESTRICTED STOCK AGREEMENT (“Amendment”), by and between
Bryn Mawr Bank Corporation (the “Corporation”) and Frederick C. Peters II (the
“Grantee”), is dated as of August 20, 2014.

WHEREAS, the Corporation and the Grantee entered into a certain Bryn Mawr Bank
Corporation Restricted Stock Agreement For Employees (Service/Performance Based)
Subject to the 2010 Long Term Incentive Plan dated August 17, 2012 (the
“Agreement”); and

WHEREAS, in anticipation of the Grantee’s retirement as President and Chief
Executive Officer of the Corporation, the Compensation Committee of the Board of
Directors of the Corporation has resolved to allow the Grantee’s continued
service as a member of the Board of Directors of the Corporation following his
retirement as an employee of the Corporation to be credited towards his
potential vesting in the restricted stock granted to him under the Agreement.

NOW, THEREFORE, the Corporation and the Grantee hereby agree to amend the
Agreement in the following respects:

1. Section 3.a. of the Agreement shall be revised to read as follows:

a. Restricted (Vesting) Period. The period of time during which the transfer of
shares of Restricted Stock is restricted is from the Date of Grant to August 16,
2015 (the “Restricted Period”). The time period restriction will lapse and the
Restricted Stock will vest upon expiration of the applicable Restricted Period
and achievement of the Performance Goals as defined in subsection 3.b., but only
if the Grantee remains continuously employed by the Corporation or continues to
serve as a member of the Board of Directors of the Corporation through the end
of the applicable Restricted Period or as otherwise provided herein.

2. The first and second sentences of Section 5 of the Agreement shall be revised
to read as follows:

5. Death, Disability or Retirement. In the event the Grantee shall both
(a) cease to be an employee of the Corporation by reason of normal or late
retirement, early retirement with the consent of the Compensation Committee, a
transfer by the Grantee in a spinoff, death, or total and permanent disability
as determined by the Compensation Committee, and (b) cease to be a member of the
Board of Directors of the Corporation with the consent of the Compensation
Committee, or by reason of death or total and permanent disability as determined
by the Compensation Committee, then the time restrictions on a fraction of
Grantee’s outstanding Restricted Stock will lapse. The numerator of such
fraction with respect to the Restricted Stock shall be greater of (x) the number
of full calendar months that have elapsed in the Restricted Period prior to
Grantee’s cessation of employment as described in clause (a), or (y) the number
of full calendar months that have elapsed in the Restricted Period prior to the
Grantee’s cessation of service as a member of the Board of Directors of the
Corporation as described in clause (b), and the denominator shall be the number
of months in the Restricted Period.

3. Capitalized terms used herein and not otherwise defined in this Amendment
shall have the meanings given to them in the Agreement. Except as set forth in
this Amendment, the terms and provisions of the Agreement are hereby ratified
and declared to be in full force and effect. This



--------------------------------------------------------------------------------

Amendment shall be governed by the provisions of the Agreement, as amended by
this Amendment, which provisions are incorporated herein by reference. This
Amendment shall become effective upon its execution, which may occur in one or
more counterparts and by electronic or facsimile transmission, each of which
shall be deemed an original, but all of which together shall constitute one and
the same document.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
a duly authorized officer, and the Grantee has hereunto set his hand, effective
as of this 20th day of August, 2014.

 

BRYN MAWR BANK CORPORATION By:  

/s/ Geoffrey L. Halberstadt

Name:   Geoffrey L. Halberstadt Title:   Corporate Secretary GRANTEE

/s/ Frederick C. Peters

Fredrick C. Peters, II